Filed pursuant to Rule 424(b)(5) Registration No. 333-148386 PROSPECTUS SUPPLEMENT (to Prospectus dated January 11, 2008) 1,322,836shares Common Stock We are offering 1,322,836shares of our common stock par value $0.001 per share. Our common stock is quoted on the Nasdaq Global Market under the symbol “FEED.” The last reported sale price of our common stock on April 21, 2008 was $19.03 per share. Per share Total Public offering price $ 19.0500 $ 25,200,025.80 Finder’s fees (1) $ 0.7472 (1) $ 988,400.59 (1) Proceeds to us, before offering expenses $ 18.3028 $ 24,211,625.21 (1) We have agreed to pay a placement agentfee in the amount of $638,400.59to Rodman & Renshaw, LLC and a finders fee of $350,000 to Advantage Consultants Limited. No other discounts, commissions, concessions or other compensation has been paid or will be paid to any underwriter, broker, dealer or agent in connection with the offering. However, we have agreed to make the payment described on page S-3 to Deutsche Bank Securities Inc. under an advisory services agreement. You should carefully read and consider the risk factors appearing throughout this prospectus, including, without limitation, those appearing under the heading “Risk Factors” beginning on page S-4 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities o r the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The shares will be ready for delivery to purchasers on or about April 25, Prospectus Supplement dated April 24, 2008 YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN OR INCORPORATED BY REFERENCE IN THIS PROSPECTUS SUPPLEMENT AND THE RELATED PROSPECTUS. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH DIFFERENT INFORMATION. NO ONE IS MAKING OFFERS TO SELL OR SEEKING OFFERS TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. YOU SHOULD NOT ASSUME THAT THE INFORMATION CONTAINED IN THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS IS ACCURATE AS OF ANY DATE OTHER THAN THE DATE ON THE FRONT OF THE APPLICABLE DOCUMENT OR THAT ANY INFORMATION WE HAVE INCORPORATED BY REFERENCE IN THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS IS ACCURATE AS OF ANY DATE OTHER THAN THE DATE OF THE DOCUMENT INCORPORATED BY REFERENCE. OUR BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND PROSPECTS MAY HAVE CHANGED SINCE THOSE DATES. NO ACTION IS BEING TAKEN IN ANY JURISDICTION OUTSIDE THE UNITED STATES TO PERMIT A PUBLIC OFFERING OF OUR COMMON STOCK OR POSSESSION OR DISTRIBUTION OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS. PERSONS WHO COME INTO POSSESSION OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS IN JURISDICTIONS OUTSIDE THE UNITED STATES ARE REQUIRED TO INFORM THEMSELVES ABOUT AND TO OBSERVE ANY RESTRICTIONS AS TO THIS OFFERING AND THE DISTRIBUTION OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS APPLICABLE TO THAT JURISDICTION. TABLE OF CONTENTS Prospectus Supplement About This Prospectus Supplement i Summary S-1 The Offering S-3 Risk Factors S-4 Use of Proceeds S-5 Plan of Distribution S-5 Description of Capital Stock S-5 Where You Can Find More Information S-5 Incorporation of Certain Information By Reference S-6 Prospectus About This Prospectus 1 Forward-Looking Statements 1 Information About The Company 2 Risk Factors 4 Use of Proceeds 14 Plan of Distribution 14 Description of Capital Stock 16 Description of Warrants 16 Indemnification of Directors and Officers 17 Legal Matters 18 Experts 18 Where You Can Find More Information 18 Incorporation of Certain Information by Reference 18 ABOUT THIS PROSPECTUS SUPPLEMENT On December 28, 2007, we filed with the Securities and Exchange Commission a registration statement on Form S-3 (File No. 333-148386) utilizing a shelf registration process relating to the securities described in this prospectus supplement, which registration statement was declared effective by the Securities and Exchange Commission on January 11, 2008. Under this shelf registration process, we may, from time to time, sell up to $75,000,000 of common stock and/or warrants to purchase common stock, of which this offering is a part. This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of common stock and also adds, updates and changes information contained in the accompanying prospectus and the documents incorporated by reference. The second part is the prospectus, which provides more general information, some of which may not apply to this offering of common stock. To the extent the information contained in this prospectus supplement differs or varies from the information contained in the accompanying prospectus or any document incorporated by reference, the information in this prospectus supplement shall control. You should also read and consider the information contained in the documents that we have incorporated by reference as described in “Where You Can Find More Information” in this prospectus supplement. This document includes product names, trade names and trademarks of other companies.
